The Opinion of the Court was delivered by Treat, J.*  This was an action of trespass, assault and battery, commenced in the Kane Circuit Court, by George A, King against Charles McNamara. The defendant pleaded “ not guilty,” and several special pleas, on which issues were formed. The cause was tried by a- jury. On the trial, the Court allowed the plaintiff to prove that he was a poor man with a large family; and that the defendant was a wealthy man, with no children, and but a small family. The defendant objected to the introduction of this evidence. At the instance of the plaintiff, the Court instructed the jury, that if they found the defendant guilty, in assessing the plaintiff’s damages, they had a right to take into consideration the circumstances of the parties. The defendant excepted to the instruction. The jury returned a verdict in favor of the plaintiff for f 650. The Court overruled a motion for a new-trial, and judgment was entered on the verdict. The defendant excepted, and incorporated the whole of the testimony in a bill of exceptions. He has appealed to this Court, and now assigns for error the several decisions of the Circuit Court, in admitting the evidence objected to, in giving the instruction, and in refusing to grant a new trial. The evidence is voluminous, and will not be here particularly stated. It has been carefully examined and considered. In the opinion of the Court, it shews an aggravated case of assault and battery, without any attending circumstances to justify or excuse it. The defendant assailed the plaintiff with a deadly weapon and severely wounded him, the result of which was a dangerous illness for several weeks. We cannot say that the damages were excessive. The amount of recovery in actions for personal injuries rests so much in the discretion of juries, that Courts will not disturb their verdicts on the ground that the damages are excessive, unless it is manifest that they have been governed by passion, partiality or corruption; and to draw such a conclusion, it is not enough that the damages, in the opinion of the Court, are too high, or that a less amount would have been a sufficient satisfaction for the injury. It must be apparent at first blush that the damages are glaringly excessive. Coffin v. Coffin, 4 Mass. 1; Coleman v. Southwick, 9 Johns. 45; Com. Dig. “Damages,” E. 7. We are also of the opinion, that the Circuit Court decided correctly in admitting the evidence, and in giving the instruction. In actions of this kind, the condition in life, and circumstances of the parties are peculiarly the proper subjects-for the consideration of the jury in estimating the damages; their pecuniary circumstances may be inquired into. It may be readily supposed that the consequences of a severe personal injury would be more disastrous to a person destitute of pecuniary resources, and dependent wholly on his manual exertions for the support of himself and family, than to an individual differently situated in life. The effect of the injury might be to deprive him and his family of the comforts and necessaries of life. It .is proper that the jury should be influenced by the pecuniary resources of the defendant. The more affluent, the more able he is to remunerate the party he has wantonly injured. In this class of cases, the jury may give exemplary damages, not only to compensate the plaintiff, but to punish the defendant. The standard of damages is not a fixed one, applicable to all cases, but is to be regulated by the circumstances of each particular case. Grable v. Margrave, 3 Scam. 372; Reed v. Davis, 4 Pick. 216; Lincoln v. S. & S. Rail Road, 23 Wend. 425. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.   Wilson, C. J., and Lockwood, L, did not sit in this case.